Citation Nr: 0800811	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-44 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 40 
percent for a herniated disc at L5-S1 with degenerative 
changes, and a bulging disc at L3-L4, L4-L5.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970 and from December 1975 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran failed to report for scheduled VA examinations in 
December 2005.  The examinations were needed to determine 
whether he met the schedular criteria for a higher rating for 
PTSD and a low back disability.


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating for his PTSD 
must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.655(a), (b) (2007).

2.  The veteran's claim for an increased rating for his low 
back disability must be denied as a matter of law.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(a), (b) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2007).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002).  

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran - including 
furnishing a mental status examination and spine examination 
to assess the severity of his psychiatric disability and low 
back disability.  Through no fault of VA those efforts were 
unsuccessful.  Specifically, the RO scheduled VA examinations 
in December 2005.  However, the veteran failed to appear 
without showing good cause.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concludes in light of the veteran's disinclination to fully 
cooperate with the process, that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate his 
claim and that any further attempts to assist him in 
developing his claim would result in needless delay, and is 
thus unwarranted.

VA adjudicators determined the record in this case was 
incomplete and, therefore, attempted to supplement the record 
by obtaining additional medical evidence.  This 
supplementation of the record was required by the mandate 
contained in the statute and regulation.  See, in particular, 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The consequences of 
the veteran's refusal to report for his scheduled VA 
examination will be discussed below.

Because the increased rating claim is being denied as a 
matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes in passing that VA, in fact, 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  See letters dated July 22, 2003 and 
January 19, 2006.  The January 2006 letter to the veteran 
specifically informed him of his failure to report for the 
December 2005 VA examinations and asked him if he would be 
willing to report for another examination.  In a January 2006 
response from the veteran he checked a box on the VCAA 
Response form which indicated that he had no additional 
information or evidence to give VA to substantiate his claim.  
He neglected to respond to the VA's inquiry as to whether he 
would report for another examination.  The letters also 
informed him of his responsibilities and those of VA.  To the 
extent possible, VA also attempted to assist him in the 
development of his claim.  But VA's efforts were thwarted by 
lack of cooperation on his part.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
he indicated in the December 2004 VA Form 9 that he did not 
want a BVA hearing.




Pertinent Laws and Regulations

When a claimant fails to report for an examination scheduled 
in conjunction with a compensation claim, the claim shall be 
rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  Examples 
of "good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc.  See 38 C.F.R. § 3.655 (2007); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).

Factual Background

The current claim for increased ratings was received in July 
2003.  In response to his claim, the veteran was scheduled 
for VA examinations in December 2003.  Based on the results 
of these examinations, the RO issued a January 2004 rating 
decision which continued the 50 percent evaluation for PTSD 
and increased the veteran's low back disability evaluation to 
40 percent disabling.  The veteran perfected an appeal to the 
January 2004 rating decision and the RO determined that 
additional VA examinations were necessary to establish the 
veteran's entitlement to an increased rating.  The veteran 
was scheduled for the required examinations in December 2005.  
He failed to appear for these examinations without 
explanation.

In a letter mailed to the veteran in January 2006 it 
specifically indicated that he had failed to appear for his 
December 2005 VA examinations and asked him to indicate 
whether he was willing to report for these examinations if 
they were rescheduled.  The veteran neither requested that 
the examinations be rescheduled or indicated that he would be 
willing to report for the examinations if they were to be 
scheduled.  The December 2006 Supplemental Statement of the 
Case (SSOC) noted the veteran had failed to report for his VA 
examinations and that, consequently, evidence expected from 
those examinations which might have been material to the 
outcome of his claims could not be considered.  The SSOC set 
forth the provisions of 38 C.F.R. § 3.655 - which include the 
ramifications of a failure to report for an examination 
scheduled pursuant to a claim for a higher rate of disability 
compensation.

Analysis

Clearly, based on the evidence cited, the veteran failed 
without explanation to report for his VA psychiatric 
examination and VA spine examination.  These were scheduled 
to evaluate the severity of his service-connected psychiatric 
disability and low back disability, which are the dispositive 
issues before the Board.  It is patently obvious from the 
record before the Board that he was advised of what was 
required of him to adjudicate these claims, but he 
nonetheless has failed to comply.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).

There is no indication the veteran's address has changed; he 
has not submitted a change of address form, nor has any mail 
to him been returned as undeliverable.  If, per chance, he 
has changed addresses without informing VA, it is well 
established that it is his responsibility to keep VA advised 
of his whereabouts in order to facilitate the conducting of 
medical inquiry.  If he does not do so, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Court also has ruled that there is a "presumption of 
administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  And to 
rebut this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  More precisely, in order 
to rebut this presumption the veteran must establish both 
that the mailing was returned as undeliverable and that there 
were other possible and plausible addresses to contact him.  
See, e.g., Davis v. Principi, 17 Vet. App. 29 (2003); Woods 
v. Gober, 14 214 (2000); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In this case, though, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of administrative regularity.  It is therefore 
presumed that timely notice of the VA examinations was sent 
to the veteran at his most recent address of record.

As noted above, a veteran failing to report for a scheduled 
examination must show good cause for so doing.  See 38 C.F.R. 
§ 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  The record 
contains no justifiable indication of the reasons for the 
veteran's failure to appear for his December 2005 VA 
examinations.  Consequently, as no such good cause has been 
shown, his claims for a higher rating must be denied as a 
matter of express VA regulation.  See 3.655(b).  This is 
nondiscretionary, as evidenced by use of the word "shall" in 
this regulation.

The Board further notes, parenthetically, that VA medical 
records and examinations pertaining to the veteran's 
psychiatric disability and low back disability have been 
obtained.  But none of the records or examinations show he 
would be entitled to a higher rating, even if the Board had 
this discretion to go ahead and adjudicate his claim (A total 
disability rating based on individual unemployability was 
assigned effective March 1, 2005). When, as here, disposition 
of the claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.   See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) is denied.

Entitlement to a disability rating in excess of 40 percent 
for a herniated disc at L5-S1 with degenerative changes, and 
a bulging disc at L3-L4, L4-L5 is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


